     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 1 of 16 Page ID #:1

                                                              t~~~



 1    PEDRO HERNANDEZ
                                                                       .~~`
 2                                                       ~ ~ ~~ ~                   ,a
      ~ Mailing Address:                                                    .~`~ ~("~    ; ~Y


 3                                                                 ~   ~.




 4     18041 APACHE LANE.
                                                      ~.,~.
                                                      ~~.
 5 ~ CHINO HILLS,CA 91709-3940
 6
      ~(661) 212 7135
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
12     Pedro Hernandez                            ~~          .7       73
13
                               Plaintiff,    )     COMPLAINT FOR:
14
15           VS.                             )     unlawful DEBT COLLECTION
                                                   PRACTICES
16     CAPITAL ONE                           )
17                                                 unlawful ROSENTHAL FAIR DEBT
       (DOES 1-5)                            )     COLLECTION PRACTICES
18
19                                                  FAIR CREDIT REPORTING ACT
20
                                                   Jury Trial Demanded: Yes
21
22                   DEFENDANT(S). )

23                                 I.COMPLAINT
24                                   INTRODUCTION
25
            1. This is an action for damages brought by an individual consumer against
26
        Defendants for violations ofthe Fair Debt Collection Practices Act, 15 U.S.C. §
27
28     1692, et seq.(FDCPA)and the California Rosenthal Act, Civil Code § 1788.2 et.

                                                                                                1
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 2 of 16 Page ID #:2




 1      seq.(Rosenthal Act) both of which prohibits debt collectors from engaging in
 2
        abusive, deceptive, and unfair practices.
 3
 4          2. This is an action for damages brought by an individual consumer against

 5      Defendants for violations ofthe Fair Credit Reporting Act, 15 U.S.C. § 1681, et
 6
        seq.(FCR.A) which prohibits furnishers from reporting false and inaccurate
 7
 8      information.
                                    II.   JURISDICTION AND VENUE
 9
10          3. This Court has jurisdiction under: 15 U.S.C. sec. 1692 k (d), 15 U.S.C.
11
        sec. 1681(p)(b), and 28 U.S.C. sec. 1331,1337. Supplemental jurisdiction exist for
12
13      the state law claims pursuant to 28 U.S.C. § 1367. Venue is proper pursuant to 28
14      U.S.C. § 1391(b) where that the defendant transact business here and the conduct
15
        complained of occurred here.
16
17
                                    III. PARTIES
18
19          4. Plaintiffs name is: Pedro Hernandez Plaintiff resided at California.
20
         Plaintiff is a consumer within the meaning of 15 U.S.C. sec. 1692 a (3), 15
21 ~
22       U.S.C.§ 1681 a (c).
23
            5. Defendant: CAPITAL ONE(DOES)is a "debt collector" within
24
          the meaning of 15 U.S.C. 1692 a(6); a furnisher of information within the
25
26        meaning 15 U.S.C. § 1681 a(b) doing the business of collecting debts in
27
         California, operating from an address: P.O. Box 30285 SALT LAKE CITY,
28       UTAH 79998.
                                                                                            a
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 3 of 16 Page ID #:3
 r




 1          6. Defendants are engaged in the collection of debts from consumer using the
 2
          mail and telephone. Defendants regularly engaged as furnishers of consumer
 3
 4        Transunion, Experian, Equifax credit file. Defendant regularly attempt to collect

 5        consumer debt alleged to be due to another.
 6
 7
            7. The true names and capacities, whether individual, corporate (including
 8
          officers and directors thereof,associates or otherwise of Defendant sued herein
 9
10        as DOES 1-5, inclusive, are unknown to plaintiff, who therefore sues these
11
          Defendants) by such fictitious names. Plaintiff is informed and believes, and all
12
13        alleges that each Defendant designated as DOE is involved in or is in some
14        manner responsible as a principal, beneficiary, agent, co-conspirator,joint
15
          venturer, alter ego, third party beneficiary, or otherwise, for the agreements,
16
17        transactions, events and/or acts hereinafter described, and thereby proximately
18
          caused injuries and damages to plaintiff. Plaintiff requests that when the true
19
20        names and capacities ofthese DOE Defendants are ascertained, they may be

21        inserted in all subsequent proceedings, and that this action may proceed against
22
          them under their true names.
23
24          8. The purported debt that defendants attempted to collect from Plaintiff
25
           was a "debt" as defined by the FDCPA, 15 U.S.C. § 1692a(5).
26
27          9. Plaintiff is a "debtor" as defined by the Rosenthal Act, California Civil

28         Code 1788.2(h)
                                                                                            3
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 4 of 16 Page ID #:4



 1          10. The purported debt that defendants attempted to collect from Plaintiff
 2
           was a "consumer debt" as defined by the Rosenthal Act, California Civil Code
 3
 4         §1788.20.

 5          1 1. Experian, Transunion, Equifax is a credit reporting agency within the
 6
            meaning ofFCRA 15 U.S.C. § 1681a(~.
 7
 8          12. Consumer credit report is a consumer report within the meaning ofthe
 9
           FCRA 15 U.S.C. § 1681 a (d).
10
11          13. FCRA 15 U.S.C. § 1681 b defines the permissible purposes for which a

12        person may obtain a consumer credit report. Such permissible purposes as
13
          defined by 15 U.S.C. 1681b are generally if the consumer makes applications
14 '~
15        for credit, makes application for employment,for under writing of insurance
16
          involving the consumer, or is offered a bonafied offer of credit as a result ofthe
17
18
          injury.

19          14. Plaintiff has never had any business dealing or any accounts with made
20
          applications for credit from, made application for employment with, applied for
21
22        insurance from or received a bonafied offer of credit from the defendant.
23
24
                                   IV. STATEMENT OF FACTS
25
26
27          15. Plaintiff has an inactive credit card account charged off with Capital One,

28           a nationally recognized credit card provider.
                                                                                           4
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 5 of 16 Page ID #:5



 1           16. The inactive credit card account in question as furnished by
 2
          American Express are as follows: # 515676903360...
 3

 4           17. Beginning around December, 2016, an imposter, using Plaintiff name and

 5        his previous address on 18041 Apache Lane Chino Hills, California,
 6
          submitted a credit application to American Express.
 7
 8
             18. Capital One granted the imposter's application and sent the
 9
10        imposter a credit card # 515676903360... in Plaintiff's name.
11

12           19. In August, 2018. Capital One discovered the
13 I~
          fraud, closed and charged off the account # 515676903360.
14

15
            20. Plaintiff sent his sequence offollowing first letters to the 3 credit bureau
16

17          agencies (Transunion, Experian, Equifax) disputing the closed account
18
            negatively being reported as of 08/2018 by Defendant.
19

20
            21. On August, 2018, Plaintiff secured his Transunion, Equifax, Experian
21

22          credit report from www.annualcreditreport.com.
23

24          22. The Transunion, Experian, Equifax, general policy and procedure for
25
          investigating disputed information is to contact by mail or telephone the source
26

27        ofthe information. Each source is advised for consumer dispute and is requested

28        to verify the accuracy and/or completeness ofthe information reported.
                                                                                               5
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 6 of 16 Page ID #:6



 1

 2
             23. Plaintiff disputed with the three credit bureau reporting agency(s)
 3
 4        inaccurate information being reported. Plaintiff requested in writing to the

 5        Defendant American Express certified mail and requested of defendant
 6
          to show proof of debt(debt validation request) upon 30 day notice to
 7

 8        reply in accordance with FDCPA 15 U.S.C. §1692 g. 15 U.S.C. 1681i, also
 9
          informing defendants) oftheir violations of the FCRA.I am not in receipt of
10

11        any original document which verifies that I have a contract with Capital One.

12        I am not in receipt of any original document which verifies that I have a
13
          contract with Capital One or DOES.
14

15
           24. In order to comply with Section 623(b) when a consumer disputes the
16

17        accuracy of information reported by the defendant to a consumer reporting
18
          agency, defendant shall either verify the information with the original account
19

20        records within the time period set forth in the Fair Credit Reporting Act or take

21        all necessary steps to delete the information from the files of all consumer
22
          reporting agencies to which the information was reported.
23

24
            25. The reports is misleading to such an extent that it can be expected to
25

26          adversely affect credit decisions. Plaintiff had no knowledge (Defendants)
27
            was re-reporting on his credit profile.
28

                                                                                              6
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 7 of 16 Page ID #:7



 1           26. Defendants)continued pursue in attempt to collect on the any alleged
 2
         debt without proper validation constitute non-compliance and total disregard of
 3

 4       federal law.

 5
 6          27. As a result ofthe acts alleged above, the defendant has not proved or
 7
         established that I am the person who applied for or used this credit card. Plaintiff
 8
         has suffered multiple stressful events and stress related symptoms: headaches,
 9
10       worry, trouble sleeping, weight loss and economic discomfort.
11
12          28. Plaintiff did / da not believe that he owe the alleged debt to Capital One,
13
          moreover Plaintiff had no way of determining whether the amount
14
15        Capital One DOES demanded was a fair and accurate calculation ofthe
16
          Capital One account # 515676903360.
17

18
            29. Capital One is a subsidiary of another corporation, which does not issue
19

20        Plaintiff account and does not seek collection on the account. Capital One and

21        DOES violates the Rosenthal and FDCPA Act as well as, and not limited to the
22
          FCRA.
23
24
            30. Defendants) at no time has communicated with plaintiff what
25
26        justification they may have had to obtain Plaintiff(consumer) profile.
27
28
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 8 of 16 Page ID #:8



 1          31. Plaintiff discovery of violations brought forth herein occurred in
 2
          September 2018 and are within the statute of limitations as defined in the
 3
 4        FCRA, 15 U.S.C. § 1681p FDCPA 15 U.S.C. § 1692 k (d).

 5
 6
 7
                                V. CAUSES OF ACTION
 8
                               FIRST CAUSE OF ACTION
 9
10                 Violations ofFDCPA 15 U.S.C. 1962 et.,seq.
11
                  (As against Defendant(s): Capital One(DOES 1-5)
12
13          32. Plaintiff re-alleges and incorporates paragraphs 15-31. Defendants
14       violated the FDCPA. Defendants violations include, but are not limited to, the
15
        following:
16
17             (a) The Defendants violated 15 U.S.C. § 1692d by engaging in conduct
18
         the natural consequence of which is to harass, oppress, and abuse persons in
19
20       connection with the collection ofthe alleged debt;

21             (b) The Defendant violated 15 U.S.C. § 1692e(2) by misrepresenting the
22
         legal status ofthe debt;
23
24             (c) The Defendant violated 15 U.S.C. § 1692e(10) by using a false
25
         representation and deceptive means to collect or attempt to collect any debt or to
26
27       obtain information regarding a consumer;

28              (d) The Defendant violated 15 U.S.C. § 1692 f by using unfair or
                                                                                              s
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 9 of 16 Page ID #:9



 1

 2
         unconscionable means to collect or attempt to collect a debt;

 3             (e) The Defendant violated 15 U.S.C. § 1692f(1) by attempting to
 4
       collect an amount not permitted by law.
 5
 6          33. As a result ofthe above violations ofthe FDCPA,Defendants are liable
 7
         to the Plaintiff for Plaintiff's actual damages, statutory damages, and court fees
 8
         and costs Pursuant to 15 U.S.C. § 1692k
 9
10

11                              SECOND CAUSE OF ACTION

12

13                          Violation ofFCRA 15 U.S.C. SEC. 1681 b
14
            As against Defendant(s): Capital One(DOES 1-5)
15

16
            34. Plaintiff re-alleges and incorporates by reference all of the foregoing
17

18
         paragraph.

19          35. Defendant violated the FCRA,Defendant violation include, but are not
20
         limited to, the following:
21
22               (a) The Defendant violated FCR.A 15 U.S.C. § 1681b(~ by obtaining
23 ~
         Plaintiffs consumer report without a permissible purpose as defined by 15
24
         U.S.C. § 1681b.
25
26               (b)The Defendant is a furnisher of information within the meaning of
27
         the FCR.A 15 U.S.C. § 1681s-2(b)(1)(A)
28

                                                                                              9
 Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 10 of 16 Page ID #:10




 1               (c)by after receiving notice pursuant to § 1681i of dispute with regard
 2
        to the completeness or accuracy of any information provided by a person to a
 3
 4      consumer reporting agency, negligently failing to conduct an investigation with

 5      respect to the disputed information.
 6
                (d)Plaintiff re-alleges and incorporate by reference all foregoing
 7
 8      paragraphs. Based on the foregoing consumer credit reports. Defendants)
 9
        willfully violated the FCR.A 15 U.S.C. § 1681 s-2(b)(c) by, after receiving notice
10
11      pursuant to § 1681i of a dispute with regard to the completeness or accuracy of

12      any information provided by a person to a consumer reporting agency, failing to
13
        direct such consumer reporting agencies to delete inaccurate information about
14
15      the Plaintiff pertaining to the account.
16
17         36. Actions on the part of defendant demonstrates a willful disregard for
18
        federal law and constitutes a blatant attempt to injure or ruin the credit rating of
19 '~
20      plaintiff since defendant has demonstrated an inability to validate the alleged

21      debt and subsequently attempted coerce payment. 15 U.S.0 sec. 1681 .
22
23
           37. As a result ofthe above violations ofthe FCRA,Defendants are liable
24
        to the Plaintiff for Plaintiffs actual damages, statutory damages, and court fees
25
26      and costs Pursuant to 15 U.S.C. § 15 U.S.C. §1681n(a)(3)and 15 U.S.C.
27
        §16810(a).
28

                                                                                            io
 Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 11 of 16 Page ID #:11



 1                                I.REQUEST FOR RELIEF
 2
 3        WHEREFORE, the Plaintiff requests: That this court grant judgement
 4        against defendants) each for first claim for relief

 5    38.) Actual damages in the amount of $15,028.00 2.)Punitive &Statutory
 6
      damages 15 U.S.C. sec. 1692 d (1), 1692 e,.1692 f(6) 1692 g Remedies 1692 k,
 7
 8    $ 1,000 per defendant &Rosenthal Fair Debt Collection Practices Act, Cal
 9
      Civ. Code § 1788.30(b)$1,000.00 per defendant 3.) cost
10
11    and reasonable fees pursuant to the Rosenthal Fair Debt Collection Practices Act,

12    Cal Civ. Code § 1788.30(c) determined by jury. 4.) Any relief as this
13
      Honorable Court see fit.
14
15
       39.) That this court grants judgment against defendants) each for second claim
16
17    for relief 1.) Actual damages in the amount of $15,028.00 2.)Punitive and
18
      Statutory damages in the amount of$ 9,000.QO FCR.A 15 U.S.C. sec.1681b,
19
20    1681i, 1681s-2,1681 n & o $1000.00 per bureau defendant 3.) court fees and

21    cost to be determined by jury 4.) Any relief as court see fit.
22
         40.) Actual damages in the amount of $6,000.00 2.)Punitive &Statutory
23
24    damages 15 U.S.C. sec. 1692 d (1), 1692 e, 1692 f(6) 1692 g Remedies 1692 k,
25
      $ 1,040 &Rosenthal Act § 1788.30 $1,000.00 per defendant 3.) legal cost
26
27    and fees determined by jury. 4.) Any relief as the court see fit.

28

                                                                                     ~~
 Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 12 of 16 Page ID #:12




 1
 2                                 Date:     8~~/~~~
 3
                                   Sign:       E,~,o ~~.~.,.~.~,., ~~
 4                                                                ~

 5                                         Print Name:     ~~
                                                                        R-,r .~-9--~-
 6
 7                           DEMAND FOR JURY TRIAL
 8
         Plaintiff hereby demands a jury trial by jury on all issues so triable as a matter
 9
         oflaw.
10
11
12
                                   Date:     ~'l~ ~m~ g
13
14                                 Sign:       ~~o ~~r~•-s~,~z,
15                                         Print Name:     ~,~       L,~.~ ~~gP.
                                                                               {,z
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                         12
                                                                                                                                                                                                  T
         Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 13 of 16 Page ID #:13

                                                                         PEDRO MAURICIO HERNANDEZ ~ Report # 1678-9226-44 for 08/09/18
  CAPITAL ONE Partial account # 5156769 3360....                                 Po aox so2ss, SALT LAKE CITY , UT 8413Q or(800)227 4825
  Date opened                    First reported          Recent balance                  Payment history
  Dec 2016                       Dec 2016                $15,028 as of Aug 2018                  Jan   - Feb    Mar   Apr       May          Jun      Jul       Aug    Sep      Oct    Nov   Dec
  Address ID #                   Temps                   Status                                                ~~R"   '.F a3A   r.FSYc   aY.V..'~~:
                                                                                                 ~     ~~f
  0179552674                     Not report~i            Account charged off.            6V~ V                                           R
                                                                                                                                                      m.m

  Type                           Monthly payment         $15,028 written aff.            2017                                       -                 •se        _ e   s
  Credit card                    Not reported            $75,028 past due as of                                                                                   _                          ~•
  Responsibility                 CFedit Knit or original Aug 2018.                       2016
  Individual                     amount                  This account is
                                 $15,Q28                 scheduled to continue on
                                 High balance            record urrtil Nov 2024.
                                 $15,028                 Corrrrtent
                                                         Account previously in
                                                         dispute -investigation
                                                         complete, reported by
                                                         data furnisher
                                                         CormneM:
                                                         Account closed at credit
                                                         grantors request.
                                                         This item v~ras updated
                                                         from our processing of
                                                         your dispute in Jul 2018.
                                                         Date of Status
                                                         Aug 2018

 Account History * (AB =Account Balance, DPR =Date Payment R~eived, SPA =Scheduled Payment Amount, AAP =Actual Amount Paid)
             Ju118         Jun1B       Apr18        Mar18  Mar18    Jan18    Dec17    Nov17      Oct17         Sep17    Aug17     Ju117      Jun1?                           IYlay17     Apr17
AB(S)------- 15,028 ------ 14843"~. --"14,753-------14,661 14,578   14,486   14,167   14,294     14,566        14,774   14,644    14.649     14,417                          13.997      13,029
DPR          Dea~T         D~eci~      Dec9~ - Dec11. . , :Dec11    Dec1Y    Dec11    Nar~'ttI   O~GfO         Sep'];.  Aug10     .1uf10 :: -:1nnOg                         ,~May?A      I~laf27
SPA(i)         ND           284         284          284    464      464      425      441        437           451       448       435        432                            409         3~
              ND            ND                                       NID ;              ND        ND
a°►P (S)                                ND            ND     f~lD              ND                               1~D    _~ ND .___w_< t~D      ~[VD                             i~lD
                                                                                                                                                                           _ _~__          t~IU
                                                                                                                                                                                        ~_~___
             Mar17         Feb17       JaM7
AB{S)        11,555        10,637      2,291
DPR          FebU9 ' FebU9              ND                                                                                                             _    -
SPA (S)       344           278          25
AAP {i}       Nfl           ND.         Np
                                                                                                         2018 ~%~~t~~.,~,+:~ r;..,;r~►,~,ti►„r, ,.e ,..,~ es~ nnn
Between Ju1~2018~arii~Ju12018~yourcreditliiiit/h~gh balancewas-$15 028 ~~ ~ ~ ~~ ^Between Jan 2077 and.lun                                                                                    _.           __




                                                                                                                                                                                                      ~1




                                                                                                                                                                                                      r
                                                                                                                                                                                                      ~~




                                                                                                                                                                                                   ~~7 ,
     Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 14 of 16 Page ID #:14


            Cap~~al
                                                         P.D. Box 30281
 d                                                       Salt Lake City, UT 84130-0281
 p



                                                            6853
                                                          OF                                                             June 6, 2U18
            Pedro M Hernandez
            Apt 7 5030 Sepulveda Bled
            Sherman Oaks, CA 91403


                                                                                      Re: Account ending in                       2344
.
.

            Dear Pedro M Hernandez,
.
.
s           We're writing to you about a dispute you seat to one of the credit bureaus for your credit card account
            ending in             2344. However, the information the credit bureau sent to us may not have
            contained everything needed for us to fully understand the reason for your dispute.

            Yvu can help us research this by sending us the information listed below:

                    D Any supporting documentation, such as your credit report, showing that we`ve sent
                      incorrect information to the credit reporting agencies
                    0 A copy of this letter

            Within 3d days of getting this information from you, we'll be able to get back to you. You can send it
            all in the enclosed envelope to:
M
a0

                    Capital Ones
                    P.C. Box 3281
a
a                   Salt Lake City, UT 8413-OZ81
v
0
0           For more information about credit bureau reporting, please see the Credit Bureau Frequently Asked
a
4
0           Questions on our website, www.capitalone.com/credit-Cards/faq.
0
0           5incerely,                                                                                                                     v
0
0
0
w
a
a
~o          Capital One`s Credit Bureau Resolutions
0
~o
0
a0

ti
N




0
N


O
O
~D
0
~D

t
•
0~
J
O
V




                                                     PAGE 01 OF O1                                                    005559 / ~1A-   ~5~13iDC~A9
            JB100923 6784. 002     02018 Capital One. Capital One is a federally registered service mark. All rights reserved.

                                                                                                                                 ~['
Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 15 of 16 Page ID #:15




    Account name                             Account number            Recent balance     Date opened       Status                     t
 ~- CAPITAL ONE                              515676903360....          $14,486 as of      12/2016           Open/Never late.
                                                                       01/13/2018-

    PO BOX 30285                             Type                      Creditlimit or     Date of status
    SALT LAKE CITY, UT 84130                 Credit Card               original amount    01/2018
    800 227 4825                             Terms                     $15,000            First reported
    Address identification number            NA                        High balance       12/2016                                    (~'1
    0179022710                                                         $14,920            Responsibility.                            ~'
                                                                       Monthly payment    Individual
                                                                       $464
                                                                       Recent payment
                                                                       amount
                                                                       $0

    Account history
     2018 2017                                                                     2016
      Jan Dec Nov     Od   Sep   Aug   Jul    Jun   May    Apr   Mar   Feb   Jan   Dec




    Balance history
    The following data will appear in the following format:
    Date: account balance /date payment received /scheduled payment amount./actual amount paid
    Dec 2017: $14,167 /Dec 11, 2017 / $425 / No data
    Nov 2017: $14,294 /Nov 10, 2017 / $441 / No data
    Oct 2017: $14,566 /Oct 10, 2017 / $437 / No data
    Sep 2017: $14,774 /Sep 11, 2017 / $451 / No data
    Aug 2017: $14,644 /Aug 10, 2017 / $448 / No data
    Jul 2017: $14,649 /Jul 10, 2017 / $435 / No data
    Jun 2017: $14,417 /Jun 09, 2017 / $432 / No data
    May 2017: $13,997 /May 10, 2017 / $409 / No data
    Apr 2017: $13,029 /Mar 27, 2017 / $369 / No data
    Mar 2017: $11,555 /Feb 09, 2017 / $344 / No data
    Feb 2017: $10,637 /Feb 09,.2017!$278 / No data
     ~~.+ ~n~~• ~~ ~a~ / Nn riata!~~.~, / Nn data                                                                              1~,
       O
       ..0
           m
       to
        o                      ,~   ~   '~~
       I~
       'o                ( . ~'`J Postmark`b
                            ~`~ Here           ~'';~
          O
       ~~ a               ~%                   ~i d.



       Q
       '^                                              i

               /1
               y7


               a



                  _ ••
       ~


                  Q




           ~ -.


           l
                                                           Case 2:19-cv-07354-CAS-MRW Document 1 Filed 08/23/19 Page 16 of 16 Page ID #:16




~~~~
